Case 19-10603-JTD   Doc 361-1   Filed 10/01/20   Page 1 of 3




           Exhibit A
                   Case 19-10603-JTD             Doc 361-1         Filed 10/01/20        Page 2 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                     )   Chapter 11
                                                               )
    MABVAX THERAPEUTICS HOLDINGS,                              )   Case No. 19-10603 (JTD)
    INC., et al.,1                                             )
                                                               )   (Jointly Administered)
                                Debtors.                       )
                                                               )   Re: D.I. 360 & 361


             ORDER GRANTING MOTION OF BLOCK & LEVITON TO
             FILE UNDER SEAL THE FIRST AND FINAL APPLICATION
           OF BLOCK & LEVITON LLP, SPECIAL LITIGATION COUNSEL,
        FOR CONTINGENT FEE AND REIMBURSEMENT OF POST-PETITION
      EXPENSES AS COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION
      FOR THE PERIOD FROM MARCH 21, 2019 THROUGH SEPTEMEBER 15, 2020

             The Court, having considered the Motion of Block & Leviton to File Under Seal the First

and Final Application of Block & Leviton LLP, Special Litigation Counsel, for Contingent Fee

and Reimbursement of Post-Petition Expenses as Counsel to the Debtors and Debtors in

Possession for the Period from March 21, 2019 Through September 15, 2020 (the “Seal Motion”)2

and having reviewed all pleadings related thereto; and, having determined that there exists just

cause for the relief granted herein;

             IT IS HEREBY ORDERED THAT:

             1.      The Seal Motion is Granted.

             2.      Pursuant to § 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018 and Local

Rule 9018-1, the Block & Leviton is authorized, and the Clerk of the Court is directed, to file and

maintain the First and Final Application of Block & Leviton LLP, Special Litigation Counsel, for



1
         The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is 11535
Sorrento Valley Road, Suite 400, San Diego, CA 92121.
2
             Capitalized terms used herein but otherwise not defined shall have the meaning ascribed to them in the Seal
Motion.


{00029136. }
               Case 19-10603-JTD        Doc 361-1      Filed 10/01/20     Page 3 of 3




Contingent Fee and Reimbursement of Post-Petition Expenses as Counsel to the Debtors and

Debtors in Possession (the “Fee Application”) under seal.

         3.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




{00029136. }                                      2
